Case 1:19-cr-10335-DJC Document 36-3 Filed 09/12/19 Page 1 of 12

Tan Kabra

So jealous about Paris

Tan Kabra
Offshoring your stuff?

Tan Kabra

Bahamas or Mauritius

Tan Kebre

My stuff is in Mauritius

Tan Kabra ay
Happy birthday my friend

Tan Kabra

But happy birthday celebrations haha

Ten Kebre

In Paris

4/3/18, 6:40 PM (Viewed 4/3/18, 6:41 PM)

4/3/18, 6:42 PM

Loved “So jealous about Paris”

 

4/3/18, 6:42 PM

one overnighted by tomorrow”

 

4/3/18, 6:42 PM

! need to transfer money while in France to an Italian account.

 

4/3/18, 6:57 PM (Viewed 4/3/18, 6:58 PM}

4/3/18, 6:58 PM

   
    

 

 

Have been doing a little of that. But need to do repairs to my house there before summer

4/3/18, 7:00 PM (Viewed 4/3/18, 7:02 PM)

4/3/18, 7:00 PM (Viewed 4/3/18, 7:02 PM)

4/3/18, 7:03 PM

Liked "My stuff is in Mauritius ”

 

4/6/18, 10:31 PM (Viewed 4/6/18, 10:32 PM)

4/6/18, 10:32 PM

On the 78th. We will celebrate then

 

4/6/18, 10:38 PM (Viewed 4/6/18, 10:39 PM)

4/6/18, 10:38 PM (Viewed 4/6/18, 10:39 PM)

:
43 : 9
Case 1:19-cr-10335-DJC Document 36-3 Filed 09/12/19 Page 2 of 12

12/16/18, 7:34 AM

In person meeting weekly would be best.

 

12/16/18, 7:35 AM
Tan Kabra

Right - it's a great thought but that's not able to happen with everyone’s schedule. So maybe
slack

12/16/18, 7:35 AM
Ten Kabra

Or google docs

12/16/18, 7:35 AM

We use slack jor StripSupply and people don't respond well

 

12/16/18, 7:41 AM (Viewed 12/16/18, 7:42 AM)
Tan Kabra
Yeah

12/16/18, 7:42 AM
Tan Kabra

Man you have no idea how badly | want / need this to work

12/16/18, 7:42 AM
Tan Kabra

My outflow is 400K a month now
42/16/18, 7:42 AM (Viewed 12/16/18, 7:43 AM)
Tan Kabra Gi

I'm down to my last 2M in the bank that means 5 months. That's personal savings etc

12/16/18, 7:43 AM
Tan Kabra

| consider it Invested capital for my “equity”, and | am focusing and bleeding on this fund so
that it works

12/16/18, 7:51 AM

We can chat when you get back.

 

12/16/18, 7:52 AM
Tan Kabra

Ok. And Can you send the investor list / meeting dates / call dates | need to send it along

12/16/18, 7:53 AM

Yes. Right now only one is meaningful and solid. Rest are not all out but will require more

coaxing

 
   

 

And | know you hate me repeating it but need debt back this week.

 

PENGAD 600-631-6059
Case 1:19-cr-10335-DJC Document 36-3

BrooklineBank

P.O. Box 470469, Brookline, MA 02447

LAUNCHBYTE.IO LLC

OPERATING ACCOUNT

715 BOYLSTON STREET SUITE 120
BOSTON MA 02116

Filed 09/12/19 Page 3 of 12

Date 1/10/19
Primary Account
Enclosures

COPY

1
ite.
8

Happy New Year! Keeping your contact information current with us can help ;
avoid potentially fraudulent activity. Be sure to keep your mobile number, emai |
and mailing addresses up to date in Online Banking, or call Customer Service.

CHECKING

Business Gold Checking
Account Number PE: 3:

ACCOUNTS

Number of Checks

8

Statement Dates 12/11/18 thru 1/10/19

 

 

 

 

 

 

Beginning Balance 4,196.20 Days in the statement period 31
12 peposits/Credits 573,838.00 Average Balance 23,605.00
84 checks/Debits 570,306.24
Maintenance Fee .00
Interest Paid .00
Ending Balarice 7,727.96
Total For Total
This Period Year-to-Date
Total Overdraft Fees $.00 $.00
Total Returned Item Fees $175.00 $.00
Overdraft item fees previous year 2018 $700.00
Return item fees previous year 2018 $2,905.00

 

 

 

 

 

SEC-BLB-P-0000205
Case 1:19-cr-10335-DJC Document 36-3 Filed 09/12/19 Page 4 of 12

 

IMPORTANT RESERVE CREDIT INFORMATION

INTEREST CHARGE: We figure the interest charge on your account by applying the periodic rate to the “daily balance” of your account. To get
the “daily balance” we take the beginning balance of your account each day, add any new advances or debits and subtract any payments or

credits. This gives us the “daily balance.”
RESERVE CREDIT PAYOFF INFORMATION

Your loan balances may be paid in full (assuming no advances after the closing date on this statement) by remitting (a) the total New Balance as

shown on this statement, plus (b) the INTEREST which has accrued on the Principal Balance from the billing date to the date of actual payoff. In
the event you remit only the total New Balance, the accrued INTEREST mentioned in item (b) will appear on your next monthly statement.

WHAT TO DO IF YOU THINK YOU FIND A MISTAKE ON YOUR RESERVE CREDIT STATEMENT SS
if you think there is an error on your statement, write to us at Brookline Bank, 131 Clarendon Street, PO Box 179179, Boston MA 02117-9179,
Attn: Loan Servicing. In your letter, give us the following information:
© Account Information: Your name and account number.
® Dollar Amount: The dollar amount of the suspected error.
® Description of Problem: if you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days afler the error appeared on your statement. You must notify us of any potential errors in writing. You may call
us, but if you do, we are not required to investigate any potential errors and you may have to pay the amount in question. While we investigate
whether or not there has been an error, the following are true:

e \Wecannot try to collect the amount in question, or report you as delinquent on that amount.

® The charge in question may remain on your statement, and we may continue to charge you interest on that amount. Butif we determine

that we made a mistake, you will not have to pay the amount in question or any interest or other fees related to that ammount.
e While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
e Wecan apply any unpaid amount against your credit limit.

CREDIT BUREAU INFORMATION

We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be
reflected in your credit report.

 

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR DEPOSIT ACCOUNT, STATEMENT OR ELECTRONIC
TRANSFERS CALL OUR CUSTOMER SERVICE CENTER AT 1-877-668-2265 OR WRITE TO:

BROOKLINE BANK, P.O. BOX 470469, BROOKLINE, MA 02447-0469, ATTN: DEPOSIT SERVICES

Please contact us If you think your statement or receipt is wrong or if you need additional information about a transfer on the statement or receipt.
We must hear from you no later than 60 days after we sent you the FIRST statement on which the error appeared.

e Tell us your name and account number. « Describe the error or the transfer that you are unsure about and
e Tell us the dollar amount of the suspected error. explain as clearly as you can why you believe there is an error or why
you need further information.

If you tell us orally, we may require you to send your complaint or question in writing within 10 business days. We will promptly investigate the

matter, correct any error and call or write to you with an answer within 10 business days. If we need more time, we will provisionally credit your
account for the amount you think is in error, so you will have the use of the money during the time it takes us to complete our investigation.

DIRECT DEPOSITS: ff you have arranged to have direct deposit made to your deposit accounts at Brookline Bank, you may call our automated
Telephone Banking system at 1-868-730-3554 to find out whether or not the deposit has been made.

MASSACHUSETTS 18/65 ACCOUNTS: As provided for by Mass. G.L, c, 167D, s. 2, we offer a no minimum balance/no monthly fee statement
savings and checking account with limited fees to customers age 18 years and under and 65 year and over. Customers must identify themselves
as eligible for these accounts and provide proof of ege.

HOW TO VERIFY YOUR CHECKING BALANCE

1. Mark off in your checkbook each of the checks paid by the bank.

2. Make alist of the numbers and amounts of those checks still outstanding in the space provided below.

3. Compare checking portion of your statement with your checkbook. Any deposits, transferred credits or reserve credit advances not
recorded in your checkbook should be entered there and added to the balance. Any transferred debits, activity charges, or payments to
Reserve Credit not recorded in your checkbook should be entered there and subtracted from the balance.

 

. Outstanding checks and other
4. Enter the balance shawn on this statement NETE,......:..--.2e-ceee erereteeereeees |S withdrawals not on this statement

 

 

NUMBER AMOUNT

 

a

If you have made deposits or transferred funds into checking since the date $
af this statement, enter total of these items here.........-.......+ ceeeaa wrens wis

 

 

ww

 

6. Ifyou have borrowed from reserve credit since the date of this
statement, enter total of these items NEre.....-.......-.cese ec cee c sees ceseretereees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 Total lines 4, 5, and 6 and enter here...........6... cece ce coe eeete tenet eect stern 8
8. Enter total checks outstanding here.........-...06-ceseenee mmeeenstigenipenieren || S
9. Subtract line 8 from line 7 and enter here.....0.....0.c cee eeeeeeeees |S
10. {tf you transferred funds from checking or made payments to reserve credit §
since the date of this statement, enter total of these items here..................
11. ‘Subtract line 10 from line 9 and enter here. (This adjusted balance should 5
agree with your checkbook balance.) .........0-+ sce sessyrsteseserons en ie TOTAL
877-668-2265 Equal Housing Lender
BrocklineBank.com Member FDIC / Member DIF NMLS#: 715671

BB-4080 (08/15)

SEC-BLB-P-0000206
Case 1:19-cr-10335-DJC Document 36-3 Filed 09/12/19 Page 5 of 12

BrooklineBank

PO. Box 470469, Brookline MA 02447

 

        
  
 

 
 
   

Date 1/10/19 2
Primary Account Mee 533
Enclosures 8
Business Gold Checking 1221063538 (Continued)
Activity in Date Order
Date Description Amount
12/11 Incoming Do ic Wir 15,000.00 19,196.20
12/11 wire Transfer Fee 15 .00- 19,181.20
12/11 check 1141 1,267 .72- 17,913.48
12/12 01764766112218 WEB_PAY 96 .03- 17,817.45
EVERSOURCE WEB
12/13 DBT CRD 500.00- 17,317.45
12/13 01761060112218 WEB_PAY 95 .98- 17,221.47
EVERSOURCE WEB
12/13 ACH PMT AMEX EPAYMENT 10,130 .00- 7,091.47
PPD LaunchByteio Launch
12/13 check 50004 500 .00- 6,591.47
12/13 check 1139 88,000 .00- 81,408 .53-
12/14 Return Item Credit 88,000.00 6,591.47
12/14 03955133121318 WEB_FAY 121.98- 6,469.49
EVERSOURCE WEB
12/14 Return Item Fee 35.00- 6,434.49
12/17 Deposit 15,000.00 21,434.49
12/17 Deposit 250,000.00 271,434.49
12/17 DBT CRD 2208 12/14/18 19150475 1,500 .00- 269 , 934.49
12/17 M5814 ACH PM 8,374.97- 261,559.52
AMEX EPAYMENT WEB
12/18 wire Transfer Fee 15 .00- 261,544.52
12/18 wire Transfer Fee 15 .00- 261,529.52
12/18 Wire Transfer Fee 15 .00- 261,514.52
12/18 wire Transfer Fee 15 .00- 261,499.52
12/18 wire Transfer Fee 15 .00- 261,484.52
12/18 231125527 COMCAST 8773103 287 .81- 261,196.71
PPD LAUNCHBYTE *LAUNCHB
12/18 online Wire Transfer 16,000 .00- 245,196.71
3276
715 Boylston Street Suite 120
Boston, MA 02116
BK AMER =
877-668-2265 qual Housing Lender
BrooklineBank.com Member FDIC / Member DIF NMLS#: 715671

BB-4081 (10/15)

SEC-BLB-P-0000207
 

      

Date 1/10/19
Primary Account 538
Enclosures 8
Business Gold Checking 1221063538 (Continued)
Activity in Date Order _
Date Descri “ on Amount
12/18 online Wire Transfer 18,750.00- 226,446.71
12/18 Online Wire Transfer 57,790.00- 168,656.71
: ae 7 -
: = 7 :
12/20 UTILITYPAY NATIONAL GRID NE 126.55- 30.16
PPD Launchbyte.io LLC
12/24 ae 1,578,00- 1,547.84-
12/24 check 49 1,329.00- 2,876. 84-
12/24 Check 1148 2,475.00- 5,351.84-
12/26 Return Item Credit 1,329.00 4,022.84-

SEC-BLB-P-0000208
Case 1:19-cr-10335-DJC Document 36-3 Filed 09/12/19 Page 7 of 12

BrooklineBank

PO, Box 470469, Brookline MA 02447

 

Date 1/10/19 Pa 4
Primary Account eis 535
Enclosures 8
Business Gold Checking 1221063538 (Continued)
Activity in Date Order
Date Description Amount
12/26 Return Item Credit 1,578.00 2,444.84-
12/26 Return Item Credit 2,475.00 30.16
12/26 Return Item Fee 35.00- 4.84-
12/26 Return Item Fee 35.00- 39 .84-
12/26 Return Item Fee 35.00- 74.84-
12/26 Check 1123 456 .00- 530.84-
12/27 Return Item Credit 456.00 74,84-
12/27 Return Item Fee 35.00- 109.84-
12/28 Incoming Domesti ire 25,000.00 24,890.16

  

12/28 J y } | 25,000.00 49,890.16

   
 

12/28 Wire Transfer Fee 15 .00- 49,875.16
12/28 wire Transfer Fee 15.00- 49,860.16
12/28 wire Transfer Fee 15 .00- 49,845.16
12/28 wire Transfer Fee 15.00- 49,830.16
12/28 wire Transfer Fee 15 .00- 49,815.16
12/28 online Wire [transfer 2,475.00- 47,340.16
12/28 Online Wire Transter 3,500.00- 43,840.16
877-668-2265 > Equal Housing Lender

BrooklineBank.com Member FDIC / Member DIF NMLS#: 715671

BB-4081 (10/15)

SEC-BLB-P-0000209
Case_1:19-cr-10335-DJC Document 36-3 Filed 09/12/19 Page 8 of 12

 

 

 
  
    

Date 1/10/19 S~
Primary Account mie 33
Enclosures 8
Business Gold Checking 1221063538 (Continued)
Activity in Date Order
Date Pai Amount
12/28 Online Wire Transfer 4,000.00- 39,840.16
Tanmaya Kabra
91
382
329 Commonwealth Avenue
2
Boston, MA 02115
SANTANDER BK _
12/31 DBT CRD 2153 12/28/18 25107610 1,000.00- 38,840.16
12/31 Wire Transfer Fee 15.00- 38,825.16
12/31 RETRY PYMT CHRYSLER Seune 1,578.00- 37,247.16
12/31 2,142.45- 35,104.71 _.
12/31 M8998 ACH PMT 8,318.12- 26,786.59
AMEX EPAYMENT WEB
12/31 online Wire Transfer 6,000.00- 20,786.59
1/02 DBT CRD 0000 01/01/19 39458918 297 .36- 20,489.23
COMCAST CA
676 Island Pond Rd
800-COMCAST NH C#3159
1/02 Payment ATT 465.42- 20,023.81
PPD TemporaryAccountNam
1/02 w0122 ACH PMT 19,961.20- 62.61
AMEX EPAYMENT WEB
1/03 SENDER THOMAS M REDNER 50,000.00 50,062.61
CIE
1/03 Incami j i 100 , 000.00 150,062.61

SEC-BLB-P-0000210
Case 1:19-cr-10335-DJC Document 36-3

BrooklineBank

P.O, Box 470469, Brookline MA 02447

Business Gold Checking
Activity in Date Order

   

 

   

 

Filed 09/12/19 Page 9 of 12

Date 1/10/19 6
Primary Account ilies:

Enclosures 8

1221063538 (continued)

Date Amount
1/03 wire Transfer Fee 15 .00- 150,047.61
1/03 wire Transfer Fee 15 ,00- 150,032.61
1/03 wire Transfer Fee 15 .00- 150,017.61
1/03 onli i 10 ,000.00- 140,017.61
1/03 Online Wire Transfer 27,000 .00- 113,017.61
LaunchByte LLC
026009593
A a3 276
715 Boylston Street Suite 120
Boston, MA 02116
BK AMER NYC
1/04 10 ,000.00- 103,017.61
1/04 19,985 .00- 83,032.61
1/04 wire Transfer Fee 15 .00- 83,017.61
1/04 wire Transfer Fee 15 .00- 83,002.61
— 1/04 Wire Transfer Fee 35 .00- 82,967.61
877-668-2265 Equal Housing Lender
BrooklineBank.com Member FDIC / Member DIF NMLS#; 715671

BB-40B1 (10/15)

SEC-BLB-P-000021 1
Case 1:19-cr-10335-DJC Document 36-3 Filed 09/12/19—Page10-of 12— -

Date 1/10/19
Primary Account

 

   
 

    

Enclosures 8
Business Gold Checking 1221063538 (continued)
Activity in Date Order
Date Description Amount

1/04 wire Transfer Fee 35.00- 82,932.61

1/04 3294379 CABLE 979.27- 81,953.34
COMCAST WEB

1/04 M1992 ACH PMT 3,474.50- 78,478.84
AMEX EPAYMENT WEB

1/04 M1666 ACH PMT 6,305.40- 72,173.44
AMEX EPAYMENT WEB

1/04 Online Wire Transfer 4,000 ,00- 68,173.44
Tanmaya Kabra
meee:

382
329 Commonwealth Avenue
2
Boston, MA 02115
SANTANDER BK _

1/04 Online Wire Transfer 39,000 .00- 29,173.44
LaunchByte LLC ~—
026009593
466001943276
715 Boylston Street Suite 120
Boston, MA 02116
BK AMER NYC

1/07 DBT CRD 2133 01/06/19 33405370 1,250.00- 27,923.44
SQC* SQUARE
1455 MARKET ST
4153753176 CA C#3159

1/07 wire Transfer Fee 15.00- 27,908.44

1/07 wire Transfer Fee 15.00- 27,893.44

1/07 Wire Transfer Fee 15 .00- 27,878.44

1/07 INS 37 .07- 27,841.37

1/07 INS PREM HEALTH CONNECTOR 264 .89- 27,576.48

1/07 SAFETY INSURANCESAFETYL 295 .00- 27,281.48
ccD LaunchByte.IoO LLC
8758691

1/07 4580 E-PAYMENT 2,034.24- 25,247.24
DISCOVER WEB

1/07 onli j fer 1,000 .00- 24,247.24

SEC-BLB-P-0000212
Case 1:19-cr-10335-DJC Document 36-3 Filed 09/12/19 Page 11 of 12

BrooklineBank

P.O. Box 470469, Braokline MA 02447

Business Gold Checking

Date 1/10/19 8
Primary Account 3538
Enclosures 8

1221063538 CContinued)

 

   
 

  
  

Activity in Date Order
: Bane -
1/07 online _wi 2,000.00- 22,247.24
1/07 online Wire Transfer 4,000.00- 18 , 247.24
Tanmaya Kabra
_ 231372691
eas 352
329 Commonwealth Avenue
2
Boston, MA 02115
SANTANDER BK _
1/08 DBT CRD 1119 01/07/19 60241277 33.46- 18,213.78
ADOBE *IL
345 PARK AVENUE
8008336687 CA C#3159
1/08 Int! j i 5 ,000.00- 13,213.78
1/08 wire Transfer Fee 35.00- 13,178.78
1/08 Check 10110 169 .00- 13,009.78
1/09 M3076 ACH PMT §,000 .00- 8,009.78
AMEX EPAYMENT
1/09 Chack 11207 149.00- 7,860.78
1/10 online Banking W/ACH Or wire 35 .00- 7,825.78
1/10 04827698122118 WEB_PAY 97 .82- 7,727.96
— EVERSOURCE
877-668-2265 Equat Housing Lender
BrooklineBank.com Member FDIC / Member DIF NMLS#: 715671

BB-4081 (10/15)

SEC-BLB-P-0000213
Case 1:19-cr-10335-DJC Document 36-3 Filed 09/12/19 Page 12 of 12

Date 1/10/19 oy
Primary Account 3538
Enclosures 8
Business Gold Checking 1221063538 (Continued)
Summary of Checks Posted
Date check No Amount Date check No Amount
12/26 1123 456.00 12/24 1149 1,329.00
12/13 1139* 88,000.00 1/08 10110* 169.00
12/11 1141* 1,267.72 1/09 11207* 149.00
12/24 1148* 2,475.00 12/13 50004* 500.00
Total checks 0008 $94 .345.72
* Denotes missing check number

SEC-BLB-P-0000214
